DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10 – 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrie (US 2020/0082791).
As to claim 1 claim 15 and claim 16, Petrie discloses apparatus, a method and a non-transitory computer readable medium, where the apparatus (a system comprising virtual reality headset 31 connected to a host device 32, [ 0133] and [0093] with Figs. 3, 9 ; see also [0100] and [0167] with Figs. 4, 11) comprising: an image processor configured to provide output video images to a head mountable display, HMD, having one or more display elements to display video images to a wearer of the HMD, for display by the one or more display elements in response to input video images (The virtual reality headset 31 incorporates two display panels 33 In use, one display is presented to each of a viewer' s eyes. The host device 32 generates image data for display on these panels 33 and transmits the image data to the virtual reality headset 31, [0093] , with Fig. 3. It is implicit that the host device comprises an image processor that generates the image data which is transmitted to the virtual reality headset), in which each output video image corresponds to a respective input video image (For each frame of display data transmitted to the virtual reality headset a corresponding " frame of display data is generated in the host 32, [0120] with Fig. 8 . In particular, the host 91 includes a GPU 94 , which generates display data for display on the display device 93. This display data is most likely to be in the form of frames or parts of frames, which are passed to an analysis module 95 when complete; [0135] lines 1-5 with Fig. 9; see also [0148] , lines 1-6); in which: the image processor comprises a detector configured to detect whether an input image brightness at image locations in the input video images exceeds a threshold image brightness (The analysis module 95 analyses the frame in order to extract the luminance … of the frame  and the luminance of the frame produced in the GPU 94 is compared to a "dazzle" threshold, which indicates a luminance so high that it would over stimulate any user' s photoreceptors " ; [0136] and [0137] with Fig. 9 . In particular, a comparison engine 99 determines whether the luminance determined … is  … above the "dazzle" threshold [0154] , with Figs. 10b, 12b); and the image processor is configured to vary a relationship between display properties at a given image location in a given output video image and the input display properties at the given image location in the corresponding input video image in response to a detection that image brightness at the given image location in one or more input video images preceding that corresponding input video image exceeded the threshold image brightness (the system … react to a period of high luminance; [0188] with Fig. 12b. In particular, if the luminance of the frame is above Threshold2, the … compression engine 117 then adjusts the display data , e.g., by reducing the luminance depth, wherein Threshold2 … is analogous to the "dazzle" threshold [0190]; [0193] ; and [0195] with Fig. 12b. It is noted that the detection of a period of high luminance exceeding the Threshold2 (i.e. "dazzle" threshold) implies that this high luminance condition is detected in at least two consecutive frames of display data, namely in the current frame and in one or more preceding frames).
As to claim 3 (dependent on 1), Petrie discloses the apparatus, comprising: a gaze detector associated with the HMD and configured to detect a gaze direction for each eye of the wearer of the HMD (eye-tracking [0139]).
As to claim 4 (dependent on 3), Petrie discloses the apparatus, in which the given image location for an image represents an image location pointed to by the gaze direction detected for that image (keeling the point of focus [0144]).
As to claim 10 (dependent on 1), Petrie discloses the apparatus, in which the image processor is configured to determine the threshold image brightness in response to the image brightness of at least a region of one or more of the input video images (determining image luminance levels with respect to adjustable threshold [0154]).

As to claim 11 (dependent on 10), Petrie discloses the apparatus, in which the region comprises a whole image (image luminance [0154]).
As to claim 12 (dependent on 10), Petrie discloses the apparatus, 
comprising: a gaze detector associated with the HMD and configured to detect a gaze direction for each eye of the wearer of the HMD (eye-tracking [0139]),
in which the region comprises a part of an image around the detected gaze direction (keeping the point of focus [0144]).
As to claim 13 (dependent on 1), Petrie discloses the apparatus, the apparatus comprising an HMD (headset 31 [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrie.
As to claim 14 (dependent on 1), Petrie discloses the apparatus, but does not explicitly disclose device comprising a video game apparatus. However, the Examiner takes Official Notice that video game devices comprising HMDs were well known at the time of the invention, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify that device of Petrie such that device provided video game functionality, with motivation to provide an entertainment value to the user, wherein such modification would have only required a routine design choice.

Claim(s) 2 and 5 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrie in view of Shin (US 2018/0054611).
As to claim 2 (dependent on 1), Petrie discloses the apparatus, but does not explicitly disclose that the given image location represents the same image location in the given output video image and in the one or more preceding input video images.
In the same field of endeavor, Shin discloses an apparatus, wherein a given image location represents the same image location in the given output video image and in the one or more preceding input video images (fig. 13, [0133 – 0136]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petrie and Shin, such that the image location represented the same image location in the given output video image and in the one or more preceding input video images as disclosed by Shin, with motivation to provide a user friendly device (Shin [0004].)
As to claim 5 (dependent on 1) and claim 6 (dependent on 5), Petrie discloses the apparatus, but does not explicitly disclose in which the image processor is configured to decrease a ratio between the display brightness at the given image location in the given output video image and the input image brightness at the given image location in the corresponding input video image with respect to time so as to simulate a decline with respect to time in the sensitivity of the vision of the wearer of the HMD; in which the image processor is configured to decrease the ratio towards a predetermined minimum ratio.
In the same field of endeavor, Shin discloses an apparatus, wherein an image processor is configured to decrease a ratio between the display brightness at the given image location in the given output video image and the input image brightness at the given image location in the corresponding input video image with respect to time so as to simulate a decline with respect to time in the sensitivity of the vision of the wearer of the HMD (decreasing a ratio between the display brightness of currently displayed image and input image, fig. 13, [0133 – 0136]); in which the image processor is configured to decrease the ratio towards a predetermined minimum ratio (so that the ration not greater than a threshold value, [0133 – 0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petrie and Shin, such that the brightness ratio was decreased as disclosed by Shin, with motivation to provide a user friendly device (Shin [0004].)
As to claim 7 (dependent on 1), Petrie discloses the apparatus, but does not explicitly disclose in which the image processor is configured to display a representation of image content from the given output video image at the given image location as an after image, in one or more output video images after the given output video image.
In the same field of endeavor, Shin discloses an apparatus in which an image processor (processor of fig. 5) is configured to display a representation of image content from the given output video image at the given image location as an after image (displaying second image frame of fig. 13, [0133 – 0136]), in one or more output video images after the given output video image (after displaying the first image of fig. 13, [0133 – 0136])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petrie and Shin, such that the second image was displayed with corrected brightness as disclosed by Shin, with motivation to provide a user friendly device (Shin [0004].)
As to claim 8 (dependent on 7), Petrie discloses the apparatus, but Petrie in view of Shin fail to disclose that image processor is configured to vary a color balance of the representation with respect to the color balance of the image content from the given output video image. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, not unlike brightness correction as disclosed by Shin, to vary color balance in order to improve image quality, wherein such modification would have been nothing more than a simple design choice alternative and would have only required a routine skill.
As to claim 9 (dependent on 1), Petrie discloses the apparatus, but does not explicitly disclose in which the image processor is configured to decrease a ratio between the display brightness at the given image location in the given output video image and the input image brightness at the given image location in the corresponding input video image in one or more output video images after the given output video image.
In the same field of endeavor, Shin discloses an apparatus, wherein an image processor is configured to decrease a ratio between the display brightness at the given image location in the given output video image and the input image brightness at the given image location in the corresponding input video image in one or more output video images after the given output video image (decreasing a ratio between the display brightness of currently displayed image and input image, fig. 13, [0133 – 0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petrie and Shin, such that the brightness ratio was decreased as disclosed by Shin, with motivation to provide a user friendly device (Shin [0004].)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623